[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 11-14904                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                 APRIL 5, 2012
                          ________________________                 JOHN LEY
                                                                    CLERK

                   D.C. Docket No. 1:07-cr-00123-CC-LTW-7

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

HERMILA LARIOS SANDOVAL,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (April 5, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges

PER CURIAM:

      Dennis C. O’Brien, appointed counsel for Hermila Sandoval in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sandoval’s conviction and

sentence are AFFIRMED.




                                         2